
	
		IIA
		Calendar No. 241
		112th CONGRESS
		1st Session
		S. J. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Reid introduced the
			 following joint resolution; which was read the first time
		
		
			December 1, 2011
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Applying certain conditions to the dispute
		  referred to in Executive Order 13586 of October 6, 2011, between the enumerated
		  freight rail carriers, common carriers by rail in interstate commerce, and
		  certain of their employees represented by labor organizations that have not
		  agreed to extend the cooling-off period under section 10 of the Railway Labor
		  Act beyond 12:01 a.m. on December 6, 2011.
	
	
		Whereas the labor dispute between numerous rail carriers
			 that are common carriers by rail in interstate commerce, and certain of their
			 employees represented by labor organizations, threatens to interrupt essential
			 freight rail services of the United States;
		Whereas it is essential to the national interest that
			 essential freight rail services be maintained;
		Whereas Congress finds that emergency measures are
			 essential to maintaining the security and continuity of freight rail
			 services;
		Whereas the President, by Executive Order 13586 of October
			 6, 2011, and pursuant to the provisions of section 10 of the Railway Labor Act
			 (45 U.S.C. 160), created Presidential Emergency Board 243 to investigate the
			 dispute and report findings;
		Whereas the recommendations of the Emergency Board 243
			 issued on November 5, 2011, have been exhausted and have not resulted in
			 settlement of the dispute;
		Whereas Congress, under the Commerce Clause of the
			 Constitution, has the authority and responsibility to ensure the uninterrupted
			 operation of essential freight rail services; and
		Whereas Congress has in the past enacted legislation for
			 such purposes: Now, therefore, be it
		
	
		1.Required
			 conditionsThe following
			 conditions shall apply to the dispute referred to in Executive Order 13586 of
			 October 6, 2011, between the enumerated freight rail carriers, common carriers
			 by rail in interstate commerce, and certain of their employees represented by
			 labor organizations that have not agreed to extend the cooling-off period under
			 section 10 of the Railway Labor Act (45 U.S.C. 160) beyond 12:01 a.m. on
			 December 6, 2011:
			(1)The parties to
			 such dispute shall take all necessary steps to restore or preserve the
			 conditions out of which such dispute arose as such conditions existed before
			 12:01 a.m. on December 6, 2011, except as provided in paragraphs (2) and
			 (3).
			(2)The report and
			 recommendations of the Emergency Board 243 shall be binding on the parties upon
			 the enactment of this joint resolution and shall have the same effect as though
			 arrived at by agreement of the parties under the Railway Labor Act (45 U.S.C.
			 151 et seq.), except that nothing in this joint resolution shall prevent a
			 mutual written agreement to any terms and conditions different from those
			 established by this joint resolution.
			(3)(A)If there are unresolved
			 implementing issues remaining with respect to the report and recommendations or
			 agreement under paragraph (2) after 10 days after the date of enactment of this
			 joint resolution, the parties to the dispute shall enter into binding
			 arbitration to provide for a resolution of such issues.
				(B)The National Mediation Board
			 established by section 4 of the Railway Labor Act (45 U.S.C. 154) shall appoint
			 an arbitrator to resolve the issues described in subparagraph (A). Except as
			 provided in this joint resolution, such arbitration shall be conducted as if it
			 were under section 7 of such Act, and any award of such arbitration shall be
			 enforceable as if under section 9 of such Act.
				(4)Within thirty
			 days after the date of enactment of this joint resolution, the binding
			 arbitration entered into pursuant to paragraph (3) shall be completed.
			
	
		December 1, 2011
		Read the second time and placed on the
		  calendar
	
